DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 12/29/2021, with respect to amendment to the claims have been fully considered and are persuasive.  The previous rejections has been withdrawn. 


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 10 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: in response to one of the first processor and the second processor transmitting the information, determine, by the other of the first processor and the second processor that receives the information, whether the information corresponds to the routing rule, and in response to determining the information corresponds to the routing rule, perform, by the other of the first processor and the second processor, the routing rule without searching the first routing table or the second routing table, respectively.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,065,677 to Schrum, Jr. discloses a hybrid device can apply forwarding tables associated with one or more other hybrid network devices of a hybrid communication network to control the entire transmission route of a frame scheduled for transmission. The hybrid device can use its forwarding table and a forwarding table of a destination hybrid device to determine a source network interface address, a destination network interface address, and a frame transmission route. The destination hybrid device can use forwarding tables associated with one or more hybrid network devices to determine whether to process or drop a received frame, whether the frame was previously received, and/or whether the frame was received on an incorrect network interface. The hybrid device can also use the forwarding tables to ensure that the frame comprises an appropriate link layer address and to select an appropriate transmission route based on analyzing link performance values associated with multiple transmission routes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.